Exhibit 16.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com May 5, 2010 U.S. Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549-7561 Re: Hotel Management Systems, Inc. SEC File No. 333-151252 Dear Ladies and Gentlemen: We have read the statements of Hotel Management Systems, Inc. in Item 4.01 on Form 8-K to be filed on or about May 5, 2010 and are in agreement with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Yours truly, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
